

Exhibit A
 
Property Description
 
Lots 1, 1.01 and 4 in Block 257.01, and Lot 1 in Block 257.02 (Premises "A", "B"
& "E")
 
N/F Sayreville Economic Redevelopment Agency
 
Borough of Sayreville
 
Middlesex County, New Jersey
 
All that certain tract or parcel of land located in the Borough of Sayreville,
County of Middlesex, State of New Jersey, bounded and described as follows:
 
Beginning at a point, said point being the intersection of the northwesterly
line of Lot 20.01, Block 62.02, N/F Conrail - Raritan River Railroad, Kearny
Branch, with the northeasterly line of Lot 30.11, Block 257.01, N/F Middlesex
County Utilities Authority, and from said beginning point running:
 
1.  
Along said northeasterly line of Lot 30.11, Block 257.01, and continuing along
the northeasterly line of Lots 1.03 and 3.01, Block 257.01, N/F Middlesex County
Utilities Authority, North 39° 18' 29" West, a distance of 638.86 feet to a
point in the southeasterly line of Lot 3.01, Block 257.01, thence

 
2.  
Along said southeasterly line of Lot 3.01, Block 257.01, North 29° 46' 18" East,
a distance of 493.75 feet to a point in the northeasterly line of Lot 3.01,
Block 257.01, thence

 
3.  
Along said northeasterly line of Lot 3.01, Block 257.01, North 60° 13' 42" West,
a distance of 65.00 feet to a point in the Pierhead/Bulkhead line as established
by the Army Corps. of Engineers by a map entitled "Pierhead and Bulkhead Lines,
Raritan Bay and River, N.J., Cheesequake Creek to Edgars Dock , dated August
1934, revised through April 1957", thence

 
Along said Pierhead/Bulkhead line as established by the Army Corps. of
Engineers, the following three (3) courses:
 
4.  
North 29° 46' 18" East, a distance of 718.29 feet to a point, thence

 
5.  
North 17° 51' 35" East, a distance of 2,000.18 feet to a point, thence

 
6.  
North 39° 30' 18" East, a distance of 131.77 feet to a point in the westerly
line of a riparian grant to National Lead Company from the State of New Jersey,
Board of Commerce and Navigation, Liber N-2, Page 135 etc., thence

 
Along said westerly and northerly line of a riparian grant to National Lead
Company from the State of New Jersey, Board of Commerce and Navigation, Liber
N-2, Page 135 etc., the following two (2) courses:
 
7.  
North 18° 27' 18" East, a distance of 25.78 feet to a point, thence


8.  
South 71° 32' 42" East, a distance of 9.92 feet to a point in the aforementioned
Pierhead/Bulkhead line as established by the Army Corps. of Engineers, thence

 
9.  
Along said Pierhead/Bulkhead line as established by the Army Corps. of
Engineers, North 39° 30' 18" East, a distance of 533.50 feet to a point, thence

 
10.  
South 64° 00' 42" East, a distance of 150.26 feet to a point in a former mean
high • water line of the Raritan River, said lands being lands "now or formerly
below mean high water" as mapped and claimed by the State of New Jersey, thence

 
11.  
Along said former mean high water line of the Raritan River, said lands being
lands "now or formerly below mean high water" as mapped and claimed by the State
of New Jersey, the various courses thereof, a distance of 3,253 feet, more or
less, to a point in the westerly right-of-way line of the New Jersey Garden
State Parkway, said point being 3,052.46 feet on a bearing of North 57° 54' 30"
East from the terminus of the prior course, thence

 
Along said westerly and northwesterly right-of-way line of the New Jersey
Turnpike Authority, Garden State Parkway, the following fourteen (14) courses:
 
12.  
South 02° 39' 35" West, a distance of 828.14 feet to a point of curvature,
thence

 
13.  
In a general southerly direction on the arc of a curve to the right having a
radius of 65.00 feet and an arc length of 44.47 feet, chord bearing and distance
of South 22° 15' 36" West, 43.61 feet, to a point of tangency, thence

 
14.  
South 41° 51' 37" West, a distance of 134.53 feet to a point of curvature,
thence

 
15.  
In a general southerly direction on the arc of a curve to the left having a
radius of 135.00 feet and an arc length of 160.03 feet, chord bearing and
distance of South 07° 54' 05" West, 150.82 feet, to a point of reverse
curvature, thence

 
16.  
In a general southerly direction on the arc of a curve to the right having a
radius of 365.00 feet and an arc length of 154.39 feet, chord bearing and
distance of South 13° 56' 22" East, 153.24 feet, to a point of tangency, thence
.

 
17.  
South 01° 49' 18" East, a distance of 569.54.feet to a point, thence

 
18.  
South 05° 31' 48" East, a distance of 415.45 feet to a point, thence

 
19.  
South 03° 52' 32" East, a distance of 301.38 feet to a point, thence

 
20.  
South 08° 11' 22" East, a distance of 297.33 feet to a point of curvature;
thence

 
21.  
In a general southerly direction on the arc of a curve to the right having a
radius of 465.00 feet and an arc length of 198.15 feet, chord bearing and
distance of South 04° 01' 06" West, 196.66 feet, to a point of tangency, thence

 
22.  
South 16° 13' 35" West, a distance of 171.37 feet to a point, thence


23.  
South 09° 19' 46" West, a distance of 240.48 feet to a point, thence

 
    24. South 14° 39' 43" West, a distance of 305.60 feet to a point, thence
 
25.  
South 24° 02' 00" West, a distance of 196.24 feet to a point in the
northeasterly right-of-way line of Chevalier Avenue, 50-foot wide right-of-way,
thence

 
Along said northeasterly right-of-way line of Chevalier Avenue, the following
three (3) courses:
 
26.  
North 68° 06' 10" West, a distance of 9.09 feet to a point, thence

 
27.  
North 62° 39' 10" West, a distance of 1,399.81 feet to a point, thence 3

 
28.  
North 38° 07' 00" West, a distance of 176.85 feet to a point in southeasterly
line of Lot 22, Block 62.02, N/F Conrail - Raritan River Railroad, Kearny
Branch, thence

 
Along said southeasterly, southwesterly and northwesterly lines of Lot 22, Block
62.02, the following three (3) courses:
 
29.  
North 27° 20' 51" East, a distance of 223.24 feet to a point, said point being
witnessed by an iron pipe found 0.6-foot southwest of the herein described
point, thence

 
30.  
North 62° 38' 23" West, a distance of 50.00 feet to a point, said point being
witnessed by a railroad spike found 0.5-foot southwest of the herein described
point, thence

 
31.  
South 27° 20' 51" West, a distance of 17.13 feet to a point in the northeasterly
line of Lot 1.01, Block 257.02, N/F Borough of Sayreville, thence

 
32.  
Along said northeasterly line of Lot 1.01, Block 257.02, North 62° 39' 09" West,
a distance of 124.99 feet to a point in the northerly terminus of Chevalier
Avenue; thence

 
33.  
Along said northerly terminus of Chevalier Avenue, North 89° 45' 21" West, a
distance of 56.17 feet to a point in the westerly right-of-way line of Chevalier
Avenue, thence

 
34.  
Along said westerly right-of-way line of Chevalier Avenue, in a general
southerly direction on the arc of a curve to the right having a radius of 493.34
feet and an arc length of 279.12 feet, chord bearing and distance of South 12°
06' 04" East, 275.41 feet, to a point on the aforementioned northwesterly line
of Lot 20, Block 62.02, thence

 
35.  
Along said northwesterly line of Lot 20, Block 62.02, South 27° 20' 51" West, a
distance of 999.59 feet to a point of curvature, thence

 
36.  
In a general southwesterly direction on the arc of a curve to the right having a
radius of 930.37 feet and an arc length of 379.07 feet, chord bearing and
distance of South 39° 01' 11" West, 376.45 feet, to a point on the northeasterly
line of Lot 30.12, Block 257.01, N/F Middlesex County Utilities Authority,
thence

 
37.  
Along said northeasterly line of Lot 30.12, Block 257.01, North 39° .18' 19"
West, a distance of 12.40 feet to a point in the easterly line of Lot 30.12,
Block 257.01, thence


38.  
Along said easterly line of Lot 30.12, Block 257.01, in part, and along the
easterly line of Lot 1.10, Block 257.01, N/F Middlesex County Utilities
Authority, North 11° 10' 21" East, a distance of 311.88 feet to a point in the
northerly line of Lot 1.10, Block 257.01, thence

 
39.  
Along said northerly line of Lot 1.10, Block 257.01, North 78° 49' 39" West, a
distance of 40.00 feet to a point in the westerly line of Lot 1.10, Block
257.01, thence

 
40.  
Along said westerly line of Lot 1.10, Block 257.01, South 11° 10' 21" West, a
distance of 332.70 feet to a point in the northwesterly line of Lot 30.12, Block
257.01, thence

 
41.  
Along said northwesterly line of Lot 30.12, Block 257.01, South 50° 41' 31"
West, a distance of 101.14 feet to a point in the southwesterly line of Lot
30.12, Block 257.01, thence

 
42.  
Along said southwesterly line of Lot 30.12, Block 257.01, South 39° 18' 29"
East, a distance of 30.00 feet to a point in the northwesterly line of Lot 20,
Block 62.02, said point being witnessed by a concrete monument found, thence

 
43.  
Along said northwesterly line of Lot 20, Block 62.02, and continuing along the
northwesterly line of Lot 20.01, Block 62.02, N/F Conrail - Raritan River
Railroad, Kearny Branch, South 50° 41' 31" West, a distance of 1,840.00 feet to
the point and place of beginning.

 
Said description of Lots 1, 1.01 and 4 in Block 257.01 and Lot 1 in Block 257.02
containing 10,973,162 Square Feet or 251.909 Acres, more or less. Said described
lands being known as all of Lots 1, 1.01 and 4, Block 257.01, and Lot 1, Block
257.02, as shown on the official Tax Map of the Borough of Sayreville.
 
Excepting and excluding any and all lands "now or formerly below mean high
water" as mapped and claimed by the State of New Jersey and not previously
conveyed to National Lead or a predecessor in title immediately adjacent to or
through the described parcel.
 
Said description of Lots 1, 1.01 and 4 in Block 257.01 and Lot 1 in Block 257.02
having been drawn in accordance with a map entitled "ALTA/ACSM Survey of Lots 1,
1.01, 4, 5, 6, Block 257.01, Lot 1, Block 257.02, Lot 1, Block 275.02, and Lot
3.04, Block 257, prepared for Sayreville Economic Redevelopment Agency, Situated
in the Borough of Sayreville, Middlesex County, New Jersey", prepared by CME.
Associates, dated October 09, 2008.

 
 

 

Lot 5 in Block 257.01 (Premises "C")
N/F Sayreville Economic Redevelopment Agency
Borough of Sayreville
Middlesex County, New Jersey
 
All that certain tract or parcel of land located in the Borough of Sayreville,
County of Middlesex, State of New Jersey, bounded and described as follows:
 
Beginning at a point, said point being the intersection of the northwesterly
line of Lot 20.01, Block 62.02, lands N/F Conrail - Raritan River Railroad,
Kearny Branch, with the southwesterly line of Lot 30.11, Block 257.01, N/F
Middlesex County Utilities Authority, and from said beginning point running:
 
Along the aforementioned northwesterly line of Lot 20.01, Block 62.02, the
following two (2) courses:
 
1.  
South 50° 41' 31" West, a distance of 183.30 feet to a point of curvature,
thence

 
2. In a general southwesterly direction on the arc of a curve to the left having
a radius of 1,457.69 feet and an arc length of 382.90 feet, chord bearing and
distance of South 43° 10'00" West, 381.80 feet, to a point on the northwesterly
line of Lot 30.10, Block 257.01, N/F
Middlesex County Utilities Authority, thence
 
3.  
Along said northwesterly line of Lot 30.10, Block 257.01, and continuing along
the northwesterly line of Lot 1.07, Block 257.01, N/F Middlesex County Utilities
Authority, along a non-tangent line, South 50° 41' 31" West, a distance of
448.83 feet to a point of curvature, thence

 
Along the aforementioned northwesterly and westerly lines of Lot 1.07, Block
257.01, the following two (2) courses:
 
4.  
In a general southwesterly direction on the arc of a curve to the left having a
radius of 286.52 feet and an arc length of 180.03 feet, chord bearing and
distance of South 32° 41' 31" West, 177.08 feet, to a point of tangency, thence

 
5.  
South 14° 41' 31" West, a distance of 171.76 feet to a point in the
northeasterly line of Lot 3.01, Block 256, N/F Sayreville Economic Redevelopment
Agency, thence

 
Along said northeasterly line of Lot 3.01, Block 256, the following two (2)
courses:
 
6.  
North 65° 23' 04" West, a distance of 52.98 feet to a point, thence

 
7.  
North 54° 04' 00" West, a distance of 385.91 feet to a point in the "Pierhead
and Bulkhead Line" as established by the Army Corps. of Engineers on a map
entitled "Pierhead and Bulkhead Lines, Raritan Bay and River, N.J., Cheesequake
Creek to Edgars Dock", dated August 1934, thence


Along said "Pierhead and Bulkhead Line" as established by the Army Corps. of
Engineers, the following two (2) courses:
 
8.  
North 35° 44' 18" East, a distance of 786.54 feet to a point, thence

 
9.  
North 29° 46' 18" East, a distance of 436.24 feet to a point in the
southwesterly line of Lot 3.01, Block 257.01, N/F Middlesex County Utilities
Authority, thence

 
Along said southwesterly and southeasterly lines of Lot 3.01, Block 257.01, and
the following two (2) courses:
 
10.  
South 60° 13' 42" East, .a distance of 50.00 feet to a point, thence

 
11.  
North 29° 46' 18" East, a distance of 272.31 feet to a point in the
aforementioned southwesterly line of Lot 3.01, Block 257.01, thence

 
12.  
Along said southwesterly line of Lots 3.01, 1.03 and 30.11, Block 257.01, N/F
Middlesex County Utilities Authority, South 39° 18' 29" East, a distance of
624.34 feet to the point and place of beginning, said point being witnessed by
an iron rebar found 4.1' southwest of the herein described point.

 
Said description of Lot 5 in Block 257.01 containing 661,978 Square Feet or
15.197 Acres, more or less. Said described lands being known as all of Lot 5,
Block 257.01, as shown on the official Tax Map of the Borough of Sayreville.
 
Excepting and excluding any and all lands "now or formerly below mean high
water" as mapped and claimed by the State of New Jersey and not previously
conveyed to National Lead or a predecessor in title immediately adjacent to or
through the described parcel.
 
Said description of Lot 5 in Block 257.01 having been drawn in accordance with a
map entitled "ALTA/ACSM Survey of Lots 1, 1.01, 4, 5, 6, Block 257.01, Lot 1,
Block 257.02, Lot 1, Block 275.02, and Lot 3.04, Block 257, prepared for
Sayreville Economic Redevelopment Agency, Situated in the Borough of Sayreville,
Middlesex County, New Jersey", prepared by CME Associates, dated October 09,
2008.

 
 
 

Lot 1 in Block 275.02 (Premises "F")
N/F Sayreville Economic Redevelopment Agency
Borough of Sayreville
Middlesex County, New Jersey
 
All that certain tract or parcel of land located in the Borough of Sayreville,
County of Middlesex, State of New Jersey, bounded and described as follows:
 
Beginning at a point, said point being the intersection of the easterly line of
Lot 2, Block 275.02, N/F New Jersey Turnpike Authority, with the northeasterly
right-of-way line of Chevalier Avenue, 50-foot wide right-of-way, and from said
beginning point running:
 
1.  
Along the aforementioned easterly line of Lot 2, Block 275.02, North 18° 41' 11"
East, a distance of 200.00 feet to a point, said point being.witnessed by a
concrete .monument found 2.4-feet east of the herein described point, thence

 
Along the lands N/F New Jersey State Turnpike Authority, Garden State Parkway,
the following two (2) courses:
 
2.  
South 71° 18' 49" East, a. distance of 350.00 feet to a point, thence

 
3.  
South 18° 41' 11" West, a distance of 172.00 feet to a point in the northerly
right-of-way line of Chevalier Avenue, thence

 
4.  
Along said northerly right-of-way line of Chevalier Avenue, in a general
westerly direction on the arc of a curve to the right having a radius of 534.22
feet and an arc length of 227.14 feet, chord bearing and distance of North 80°
17' 00" West, 225.44 feet, to a point of tangency, thence

 
5.  
North 68° 06' 10" West, a distance of 127.52 feet to the point and place of
beginning.

 
Said description of Lot 1 in Block 275.02 containing 69,944 Square Feet or 1.606
Acres, more or less. Said described lands being known as all of Lot 1, Block
275.02, as shown on the official Tax Map of the Borough of Sayreville.
 
Said description of Lot 1 in Block 275.02 having been drawn in accordance with
certain map entitled "ALTA/ACSM Survey of Lots 1, 1.01, 4, 5, 6, Block 257.01,
Lot 1, Block 257.02, Lot 1, Block 275.02, and Lot 3.04, Block 257, prepared for
Sayreville Economic Redevelopment Agency, Situated in the Borough of Sayreville,
Middlesex County, New Jersey", prepared by CME Associates, dated October 09,
2008

 
 

 

Lot 6 in Block 257.01 (Premises "D")
N/F Sayreville Economic Redevelopment Agency
Borough of Sayreville
Middlesex County, New Jersey
 
All that certain tract or parcel of land located in the Borough of Sayreville,
County of Middlesex, State of New Jersey, bounded and described as follows:
 
Beginning at a point, said point being the intersection of the westerly line of
Lot 20.01, Block 62.02, lands N/F Conrail Raritan River Railroad - Kearny
Branch, with the northerly line of Lot 3, Block 256, N/F Sayreville Economic
Redevelopment Agency, and from said beginning point running:
 
1.  
Along the aforementioned northerly line of Lot 3, Block 256; South 71° 36' 56"
West, a distance. of 54.81 feet to a point in the northeasterly line of Lot
3.01, Block 25.6, N/F. Sayreville Economic Redevelopment Agency, said point
being witnessed by a • concrete monument found 0.4-foot southeast of the herein
described point, thence

 
2.  
Along the aforementioned northeasterly line of Lot 3.01, Block 256, North 65°
23' 04" West, a distance of 89.38 feet to a point in the easterly line of Lot
1.07, Block 257.01, N/F Middlesex County Utilities Authority, thence

 
Along said easterly and southeasterly lines of Lot 1.07, Block 257.01, the
following two (2) courses:
 
3.  
North 14° 41' 31" East, a distance of 189.25 feet to a point of curvature,
thence

 
4.  
In a general northeasterly direction on the arc of a curve to the right having a
radius of 186.52 feet and an arc length of 117.19 feet, chord bearing and
distance of North 32° 41' 31" East, 115.28 feet, to a point of tangency, thence

 
5.  
Continuing along the southeasterly line of Lot 1.07, Block 257.01, in part, and
along the southeasterly line of Lot 30.10, Block 257.01, N/F Middlesex County
Utilities Authority, North 50° 41' 31" East, a distance of 183.28 feet to a
point in the aforementioned westerly line of Lot 20.01, Block 62.02, thence

 
6.  
Along said westerly line of Lot 20.01, Block 62.02, in a general southerly
direction on lthe arc of a curve to the left having a radius of 1,457.69 feet
and an arc length of 434.36 feet, chord bearing and distance of South 15° 56'
04" West, 432.76 feet, to the point and place of beginning.

 
Said description of Lot 6 in Block 257.01 containing 43,454 Square Feet or 0.998
Acre, more or less. Said described lands being known as all of Lot 6, Block
257.01, as shown on the official Tax Map of the Borough of Sayreville.
 
Said description of Lot 6 in Block 257.01 having been drawn in accordance with a
map entitled "ALTAIACSM Survey of Lots 1, 1.01, 4, 5, 6, Block 257.01, Lot 1,
Block 257.02, Lot 1, Block 275.02, and Lot 3.04, Block 257, prepared for
Sayreville Economic Redevelopment Agency,. Situated in the Borough of
Sayreville, Middlesex County, New Jersey", prepared by CME Associates, dated
October 09, 2008

 
 

 

Lot 3.04 in Block 257 (Premises "G")
N/F Sayreville Economic Redevelopment Agency
Borough of Sayreville
Middlesex County, New Jersey
 
All that certain tract or parcel of land located in the Borough of Sayreville,
County of Middlesex, State of New Jersey, bounded and described as follows:
 
Beginning at a point, said point being the intersection of the southwesterly
line of Lot 3.06, Block 257, with the westerly right-of-way line of a 25-foot
wide Right-of-Way, now known as part of Main Street, and from said beginning
point running:
 
1.  
Along said westerly right-of-way line of a 25-foot wide right-of-way, now known
as part of Main Street, South 18° 41' 11" West, a distance of 529.65 feet to a
point in the northerly line of Lot 1.04, Block 257, N/F Middlesex County
Utilities Authority, said point being witnessed by a. capped iron bar found
2.8-feet east of the herein described point, thence

 
2.  
Along said northerly line of Lot 1.04, Block 257, South 71° 36' 56" West, a
distance of 124.61 feet to a point in the northeasterly line of Lot 3.05, Block
257, N/F Middlesex County Utilities Authority, said point being witnessed by a
concrete monument found, thence

 
Along the northeasterly lines of Lot 3.05, Block 257, and the following three
(3) courses:
 
3.  
North 57° 01' 45" West, a distance of 469.74 feet to a point, said point being
witnessed by a concrete monument found 0.2-foot northwest of the herein
described point, thence

 
4.  
North 39° 16' 58" West, a distance of 1,293.20 feet to a point, thence

 
5.  
North 62° 39' 09" West, a distance of 100.00 feet to a point in the
southeasterly right-of-way line of the Conrail - Raritan River Railroad, Kearny
Branch, Lot 20, Block 62.02, thence

 
6.  
Along said southeasterly right-of-way line of the Conrail - Raritan River
Railroad, Kearny Branch, Lot 20, Block 62.02, North 27° 20' 51" East, a distance
of 976.76 feet to a point in the southwesterly right-of-way line of Chevalier
Avenue, thence

 
Along said southwesterly right-of-way line of Chevalier Avenue, the following
two (2) courses:
 
7.  
South 38° 07' 00" East, a distance of 164.90 feet to a point, said point being
witnessed by a concrete monument found 0.9-foot west of the herein described
point, thence

 
8.  
South 62° 39' 10" East, a distance of 833.24 feet to a point in the
northwesterly line of Lot 3.06, Block 257, N/F Faith Fellowship Ministries,
Inc., thence

 
9.  
Along said northwesterly line of Lot 3.06, Block 257, N/F Faith Fellowship
Ministries, Inc., South 27° 20' 52" West, a distance of 854.43 feet to a point
in the. southwesterly line of Lot 3.06, Block 257, thence


 
10. Along said southwesterly line of Lot 3.06, Block 257, South 62° 39' 09"
East, a distance of 778.56 feet to the point and place of beginning.

 
Said description of Lot 3.04 in Block 257 containing 1,523,314 Square Feet or
34.970 Acres, more or less. Said described lands being known as all of Lot 3.04,
Block 257, as shown on the official Tax Map of the Borough of Sayreville.
 
Said description of Lot 3.04 in Block 257 having been drawn in accordance with
certain map entitled "ALTA/ACSM Survey of Lots 1, 1.01, 4, 5, 6, Block 257.01,
Lot 1, Block 257.02, Lot 1, Block 275.02, and Lot 3.04, Block 257, prepared for
Sayreville Economic Redevelopment Agency, Situated in the Borough of Sayreville,
Middlesex County, New Jersey", prepared by CME Associates, dated October 09,
2008.

 
 

 


Exhibit B
 
Power of Attorney (attached)

 
 

 
NL ENVIRONMENTAL MANAGEMENT SERVICES, INC. POWER OF ATTORNEY
 
KNOW ALL MEN BY THESE PRESENTS, that NL ENVIRONMENTAL MANAGEMENT SERVICES, INC.,
a New Jersey corporation with an address of 5430 LBJ Freeway, Suite 1700,
Dallas, TX 75240, hereby makes, constitutes and appoints BANK OF AMERICA, N.A.,
its true and lawful attorney, for itself and in its name, place and stead, to
take any and all such acts and/or actions as NL ENVIRONMENTAL MANAGEMENT
SERVICES, INC., can, may or is entitled to take for and with respect to (i) that
certain Promissory Note dated October /5, 2008 from Sayreville Seaport
Associates, L.P., a Delaware limited partnership ("Borrower") to NL
ENVIRONMENTAL MANAGEMENT SERVICES, INC. and NL Industries, Inc., in the original
principal sum of $15,000,000.00 (the "Note") and (ii) that certain Leasehold
Mortgage, Assignment, Security Agreement and Fixture Filing dated October /5,
2008 from Borrower to NT, ENVIRONMENTAL MANAGEMENT SERVICES, INC. and NL
Industries, Inc., securing the Note and encumbering a certain leasehold interest
in certain property located in the Borough of Sayreville, Middlesex County and
State of New Jersey, which leasehold interest may become a fee interest mortgage
as provided for therein (the "Mortgage"), including, without limitation, to
execute and deliver any modification, extension of maturity for one (1) year,
release, discharge, assignment or endorsement of the same and/or to enforce,
ask, demand, sue for, collect and receive all sums of money, interest and other
payments due under or pursuant to the Note and/or Mortgage, as BANK OF AMERICA,
N.A., in its sole and absolute discretion, shall deem appropriate; to foreclose
the Mortgage and to take title to property in the name of NL
 
ENVIRONMENTAL MANAGEMENT SERVICES, INC., if BANK OF AMERICA, N.A. thinks proper;
to place and effect insurance with respect to the property encumbered by the
Mortgage; to retain counsel and attorneys on behalf of NL ENVIRONMENTAL
MANAGEMENT SERVICES, INC., to appear for NL ENVIRONMENTAL MANAGEMENT SERVICES,
INC. in all actions and proceedings to which NL ENVIRONMENTAL MANAGEMENT
SERVICES, INC. may be a party in the courts of New Jersey or any other State in
the United States, or in the United States courts, to commence actions and
proceedings in the name of NL ENVIRONMENTAL MANAGEMENT SERVICES, INC. if
necessary, to sign and verify in its name all complaints, petitions, answers and
other pleadings of every description; hereby giving and granting to it, the said
attorney, BANK OF AMERICA, N.A., full power and authority to do and perform all
and every act and anything whatsoever necessary to be done in the premises, as
fully to all intents and purposes as NL ENVIRONMENTAL MANAGEMENT SERVICES, INC.
might or could do if personally present, with full power of substitution and
revocation, hereby ratifying and confirming all that the said attorney may do
pursuant to this power.
 
This Power of Attorney is being given pursuant to the terms of that certain
Intercreditor, Subordination and Standstill Agreement by and between Bank of
America, N.A., as Administrative Agent for itself and on behalf of the other
"Banks" (as defined therein) and NL ENVIRONMENTAL MANAGEMENT SERVICES, INC. and
NL/Industries, Inc. dated October 16, 2008 (the "Intercreditor Agreement").
 
This Power of Attorney shall terminate upon repayment in full of the "Bank Loan"
or the "NL Loan", whichever comes first (as those terms are defined in the
Intercreditor Agreement).
 
IN WITNESS WHEREOF, 1\11, ENVIRONMENTAL MANAGEMENT SERVICES, INC., has hereunto
set its hand and seal this 13th day of October, 2008.
 
ATTEST: NL ENVIRONMENTAL MANAGEMENT SERVICES, INC.
 
  BY:                                       /4/14.1., BY:
Name. A. drew R. Louis Name: Robert D. Graham
 
Title: Associate General Counsel Title: President

STATE OF TEXAS
               SS.
 
COUNTY OF DALLAS
 
BE IT REMEMBERED, that on this 13th day of October, 2008, before me the
subscriber, Amanda K. Beer, duly authorized by law to take acknowledgments and
proofs of deeds therein, personally appeared, Robert D. Graham, who acknowledged
himself/herself to be the President of NL ENVIRONMENTAL MANAGEMENT SERVICES,
INC., and who I am satisfied is the person mentioned in and having executed the
Instrument to which this certificate is attached as the President and for and on
behalf of NL ENVIRONMENTAL MANAGEMENT SERVICES, INC., and to whom I first made
known the contents thereof, and thereupon such person acknowledged that he/she
signed, sealed, and delivered the same as the voluntary act and deed ofNL
ENVIRONMENTAL MANAGEMENT SERVICES, INC., for the uses and purposes therein
expressed.
 
[Notary Page - Power of Attorney]                       
 
 

 NL INDUSTRIES, INC. POWER OF ATTORNEY
 
KNOW ALL MEN BY THESE PRESENTS, that NL INDUSTRIES, INC., a New Jersey
corporation with an address of 5430 LBJ Freeway, Suite 1700, Dallas, TX 75240,
hereby makes, constitutes and appoints BANK. OF AMERICA, N.A., its true and
lawful attorney, for itself and in its name, place and stead, to take any and
all such acts and/or actions as NL INDUSTRIES, INC., can, may or is entitled to
take for and with respect to (i) that certain Promissory Note dated October / 5
, 2008 from Sayreville Seaport Associates, L.P., a Delaware limited partnership
("Borrower") to NL INDUSTRIES, INC. and NL Environmental Management Services,
Inc., in the original principal sum of $15,000,000.00 (the "Note") and (ii) that
certain Leasehold Mortgage, Assignment, Security Agreement and Fixture Filing
dated October /5-, 2008 from Borrower to NL INDUSTRIES, INC. and NL
Environmental Management Services, Inc., securing the Note and encumbering a
certain leasehold interest in certain property located in the Borough of
Sayreville, Middlesex County and State of New Jersey, which leasehold interest
may become a fee interest mortgage as provided for therein (the "Mortgage"),
including, without limitation, to execute and deliver any modification,
extension of maturity for one (1) year, release, discharge, assignment or
endorsement of the same and/or to enforce, ask, demand, sue for, collect and
receive all sums of money, interest and other payments due under or pursuant to
the Note and/or Mortgage, as BANK OF AMERICA, N.A., in its sole and absolute
discretion, shall deem appropriate; to foreclose the Mortgage and to take title
to property in the name of NL INDUSTRIES, INC., if BANK OF AMERICA, N.A. thinks
proper; to place and effect insurance with respect to the property encumbered by
the Mortgage; to retain counsel and attorneys on behalf of NL INDUSTRIES, INC.,
to appear for NL INDUSTRIES, INC. in all actions and proceedings to which NL
INDUSTRIES, INC. may be a party in the courts of New Jersey or any other State
in the United States, or in the United States courts, to commence actions and
proceedings in the name of NI, INDUSTRIES, INC. if necessary, to sign and verify
in its name all complaints, petitions, answers and other pleadings of every
description; hereby giving and granting to it, the said attorney, BANK. OF
AMERICA, N.A., full power and authority to do and perform all and every act and
anything whatsoever necessary to be done in the premises, as fully to all
intents and purposes as NL INDUSTRIES, INC. might or could do if personally
present, with full power of substitution and revocation, hereby ratifying and
confirming all that the said attorney may do pursuant to this power.
 
This Power of Attorney is being given pursuant to the terms of that certain
Intercreditor, Subordination and Standstill Agreement by and between Bank of
America, N.A., as Administrative Agent for itself and on behalf of the other
"Banks" (as defined therein) and NL/INDUSTRIES, INC. and NL Environmental
Management Services, Inc. dated October J, 2008 (the "Intercreditor Agreement").
This Power of Attorney shall terminate upon repayment in full of the "Bank Loan"
or the "NL Loan", whichever comes first (as those teuns are defined in the
Intercreditor Agreement).
 
IN WITNESS WHEREOF, NL INDUSTRIES, INC., has hereunto set its hand and seal this
13th day of October, 2008.
 
ATTEST: NL INDUSTRIES, INC.
 
BY:
 
Name: A. Andrew R. Louis Name: Robert D. Graham
 
Title: Associate General Counsel Title: Vice President & General Counsel

STATE OF TEXAS
 
SS.
 
COUNTY OF DALLAS
 
BE IT REMEMBERED, that on this 13th day of October, 2008, before me the
subscriber, Amanda K. Beer, duly authorized by law to take acknowledgments and
proofs of deeds therein, personally appeared, Robert D. Graham, who acknowledged
himself/herself to be the Vice President & General Counsel of NL Industries,
Inc., and who I am satisfied is the person mentioned in and having executed the
Instrument to which this certificate is attached as the Vice President & General
Counsel and for and on behalf of NL Industries, Inc., and to whom I first made
known the contents thereof, and thereupon such person acknowledged that he/she
signed, sealed, and delivered the same as the voluntary act and deed of NL
Industries, Inc., for the uses and purposes therein expressed.
 
[Notary Page - Power of Attorney]

